Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 13, 2007







Petition for
Writ of Mandamus Denied and
Memorandum Opinion filed November 13, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00796-CV
____________
 
IN RE BRUCE KEES, Relator
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R A N D U M   O P I N I O N
On September 21, 2007, relator Bruce Kees filed a petition
for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex.
R. App. P. 52.  In his petition,
relator asks that we compel the presiding judge of the 178th District Court of
Harris County to set aside one or more orders and to grant an evidentiary
hearing on certain issues pertaining to relator=s conviction in 2005 of aggravated
sexual assault.  
Relator
has not established that he is entitled to mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed November 13, 2007.
Panel consists of Justices Yates, Fowler, and
Guzman.